Citation Nr: 0717861	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-41 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the neurological 
manifestations of a service-connected cervical spine 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a rating in excess of 10 percent for the 
neurological manifestations of his service-connected cervical 
spine disability.


FINDING OF FACT

The veteran's service-connected cervical spine disability is 
manifested by neurological manifestations approximating no 
more than mild incomplete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for the 
chronic neurological manifestations of the veteran's service-
connected cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.124a, DC 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).

The veteran's cervical radiculopathy is rated 10 percent 
disabling under DC 8516, which pertains to paralysis of the 
ulnar nerve.  The evidence in this case indicates that the 
veteran is right handed.  As the veteran is service-connected 
for radiculopathy in the upper right extremity, the Board 
will apply the criteria applicable to the major extremity.  
Under DC 8516, a 10 percent rating is warranted for mild 
incomplete paralysis of the ulnar nerve of the major 
extremity.  A 30 percent rating is warranted for moderate 
incomplete paralysis.  A 40 percent rating is warranted for 
severe incomplete paralysis.  Finally, a 60 percent rating is 
warranted for complete paralysis of the ulnar nerve of the 
major extremity (the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers with very marked 
atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; wrist flexion weakened).  38 C.F.R. 4.124a, 
DC 8516.

VA and private treatment records dated from December 2002 to 
October 2005 show complaints of increased radiculopathy 
symptoms.  Specifically, the veteran complained of increasing 
intermittent numbness and decreased function of the right 
hand.  Evaluation in June 2003 showed decreased grip strength 
in the right hand (70 pounds as opposed to 80 pounds in the 
left).  After undergoing physical therapy for approximately 
one month, the veteran's grip strength increased by 
approximately 5 pounds, bilaterally.  The veteran's right 
hand pinch was noted to not have increased much throughout 
the period of physical therapy.  The physical therapist 
determined that the veteran's condition was not significantly 
improved due to poor patient compliance.  In May 2004, the 
strength of the veteran's upper extremities was found to be 
5/5, bilaterally.  Records dated in January 2005 show 
decreased dexterity of the right hand.

The veteran underwent VA peripheral nerve examination in July 
2003 and July 2005.  On examination in July 2003, the veteran 
reported decreased strength in his right hand, particularly 
in the ring and pinky fingers.  He stated that due to 
decreased strength in the right hand, he had to use his left 
hand for activities including opening jars and flipping a 
lighter, but that he was able to write with his right hand 
without difficulty.  He stated that he often carried out home 
improvement projects, and noted that he occasionally dropped 
objects such as hammers in his right hand secondary to 
numbness and weakness.  However, he stated that the feeling 
would return to normal after shaking his arm.  

Physical examination revealed intact sensation in the upper 
extremities, bilaterally.  He was able to flex and extend all 
the fingers on his right hand.  There was fasciculation at 
the base of the right thumb in the area of the anatomic snuff 
box and on the area of the first metacarpophalangeal joint 
with fine tremors of only the right thumb.  He was able to 
fully oppose the right thumb to the rest of the four fingers 
without difficulty, and was able to pick up a thin piece of 
paper on the table using the right thumb and each of the 
fourth and fifth fingers separately.  There was no sign of 
muscle atrophy, swelling, redness, or inflammation of the 
right upper extremity.  The assessment was neuropathy of the 
right thumb consistent with C6 injury.  The reported feeling 
of numbness in the fourth and fifth fingers was also 
consistent with pathology related to the injury at C6.

On VA examination in July 2005, the veteran reported 
increased pain in his lower neck over the past four to five 
years and increased numbness and weakness of his left and 
right hands.  He reported flareups of his neck disability 
following activities such as walking, painting, or writing 
for prolonged periods of time that manifested by increased 
pain in his neck that radiated down both the right and left 
upper extremities into his fourth and fifth fingers.  The 
pain was greater on the right, with increased weakness and 
parasthesias of the third, fourth, and fifth fingers.  

Physical examination revealed 4-5/5 grip strength in the 
right upper extremity, and 5/5 strength on the left.  Deep 
tendon reflexes were normoactive.  The veteran was 
additionally found to have normal propioception, and 
vibratory and pinprick sensation.  He did, however, have 
decreased light touch on both the right and left hands in the 
location of the fourth and fifth digits, bilaterally.  On 
multiple repetitions of flexing and extending the upper 
extremities, the veteran's upper extremity motor strength 
went to 4/5 on the right.  The diagnosis was cervical 
radiculopathy and ulnar nerve injury.

The evidence demonstrates that the veteran has radiculopathy 
symptoms of the right upper extremity that the veteran has 
reported are intermittent in nature.  Examination of the 
right upper extremity has demonstrated decreased sensation.  
However, only minimal weakness has been demonstrated, and, 
most significantly, only after repetitive motion.  
Additionally, the veteran has been shown to have good use of 
his affected fingers (the fourth and fifth digits), as 
evidenced by his ability to pick up a thin piece of paper off 
of the table with his thumb and the fourth and fifth fingers, 
each separately, and he has reported that he is able to write 
with his right hand without difficulty.  The Board thus finds 
that the veteran's right upper extremity radiculopathy 
symptoms are primarily sensory in nature and compatible with 
an incomplete paralysis of the ulnar nerve that is mild in 
degree.  Accordingly, the Board finds that the veteran is not 
entitled to a rating in excess of 10 percent rating for the 
service-connected neurological manifestations of his cervical 
spine disability.  The Board finds no evidence of organic 
changes, such as muscle atrophy, trophic changes, etc., that 
would warrant a higher rating.

In sum, the Board finds that the neurological manifestations 
of the veteran's cervical spine disability warrant no more 
than a 10 percent rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; rating 
decisions in May 2003, September 2003, and July 2004; and a 
statement of the case in September 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 supplemental statement of 
the case. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

A rating in excess of 10 percent for the neurological 
manifestations of the cervical spine disability is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


